                         1     KARYN M. TAYLOR, ESQ., Bar No. 6142
                               LITTLER MENDELSON, P.C.
                         2     200 S. Virginia Street, 8th Floor
                               Reno, NV 89501-1944
                         3     Telephone:     775.348.4888
                               Fax No.:       775.786.0127
                         4     Email:        kmtaylor@littler.com

                         5
                               Attorneys for Defendants
                         6     RUTH’S HOSPITALITY GROUP, INC.
                               and RCSH OPERATIONS, INC. d/b/a RUTH’S CHRIS STEAKHOUSE
                         7

                         8                                          UNITED STATES DISTRICT COURT
                         9                                              DISTRICT OF NEVADA
                      10

                      11       AMANDA DROWNS,                                         Case No. 3:20-cv-0661-RCJ-WGC

                      12                               Plaintiff,

                      13       vs.                                                 STIPULATION AND ORDER TO
                                                                                   EXTEND TIME FOR DEFENDANTS TO
                      14       RUTH’S HOSPITALITY GROUP, INC.,                     REPLY TO PLAINTIFF’S OPPOSITION
                               d/b/a RUTH’S CHRIS STEAK HOUSE;                     TO DEFENDANTS’ MOTION FOR
                      15       and RCSH OPERATIONS, INC., d/b/a                    PARTIAL STAY OF DISCOVERY (ECF
                               RUTH’S CHRIS STEAKHOUSE,                            NO. 19)
                      16
                                                       Defendants.                 (First Request)
                      17

                      18

                      19                Plaintiff AMANDA DROWNS (“Plaintiff”) and Defendants RUTH’S HOSPITALITY

                      20       GROUP, INC., and RCSH OPERATIONS, INC., d/b/a RUTH’S CHRIS STEAKHOUSE

                      21       (“Defendants”), by and through their attorneys of record, stipulate that Defendants have an additional

                      22       three (3) days to file its Reply in support of its Motion for Partial Stay of Discovery (ECF No. 7),

                      23       which is currently due Monday, May 10, 2021. It is hereby stipulated and agreed that Defendants are

                      24       to file their response on or before May 13, 2021.

                      25                This extension of time is requested by Defendants’ counsel, whose congested schedule and

                      26       deadlines require additional time to prepare this reply.

                      27       ///

                      28       ///
LITTLER M ENDELSON, P.C.
       Attorneys At Law
   200 South Virginia Street
           8th Floor
       Reno, NV 89501
        775.348.4888

                               4844-6886-5512.1 / 091430-1003
                         1              This is the first request for such extension of time by Defendants. This request is made in good

                         2     faith and not for the purpose of delay.

                         3

                         4     Dated: May 5, 2021
                               Respectfully submitted,                         Respectfully submitted,
                         5

                         6
                               /s/ William J. Geddes, Esq.                     /s/ Karyn M. Taylor, Esq.
                         7     WILLIAM J. GEDDES, ESQ.                         KARYN M. TAYLOR, ESQ.
                               KRISTEN R. GEDDES, ESQ.                         LITTLER MENDELSON, P.C.
                         8     THE GEDDES LAW FIRM, P.C.
                                                                               Attorney for Defendants
                         9     Attorneys for Plaintiff                         RUTH’S HOSPITALITY GROUP, INC.
                               AMANDA DROWNS                                   and RCSH OPERATIONS, INC., d/b/a RUTH’S
                      10                                                       CHRIS STEAK HOUSE
                      11

                      12                                                      IT IS SO ORDERED:

                      13
                                                                              ______________________________________
                      14
                                                                              UNITED STATES MAGISTRATE JUDGE
                      15

                      16                                                      Dated: ____________________
                                                                                      May 6, 2021

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
LITTLER M ENDELSON, P.C.
       Attorneys At Law
   200 South Virginia Street
                                                                                 2.
           8th Floor
       Reno, NV 89501
        775.348.4888

                               4844-6886-5512.1 / 091430-1003
